In a proceeding pursuant to Election Law § 16-102 to invalidate a petition for an opportunity to ballot by providing for a write-in candidate in a primary election to be held on September 14, 1999, for the nomination of the Independence Party as its candidate for the public office of Member of the Dutchess County Legislature, District 7, the appeal is from a final order of the Supreme Court, Dutchess County (Beisner, J.), dated September 9, 1999, which denied the petition and dismissed the proceeding.
Ordered that the final order is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Supreme Court did not err in denying the petition for failure to commence the proceeding within the time prescribed by Election Law § 16-102 (2) (see, Matter of Bessinger v Mahoney, 153 AD2d 791).
In light of our determination, we need not reach the appellant’s remaining contention. Santucci, J. P., Joy, Friedmann and Goldstein, JJ., concur.